DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process); Claims 11-19 are directed to a system (claims 18-19 state that they depend from the method of claim 11 but the Examiner interprets these claims depending from the system of claim 11) (i.e., a machine); and Claim 20 is directed to a CRM (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories. 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A method for providing information supportive of clinical decision making, the method comprising: 
receiving, at a processor, a primary set of input data; 
producing, using the processor, a first output having a first performance value based upon the primary set of input data; 
receiving, at the processor, a signal indicating an availability of a supplemental set of input data; 
receiving, at the processor, the supplemental set of input data when it is available; and, 
producing, using the processor, a second output having a second performance value based upon the primary set of input data and the supplemental set of input data when the supplemental set of input data is available, wherein the second performance value exceeds the first performance value.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving primary input data, producing a first performance value, receiving additional data, and producing a second performance value based on all the data are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  As an example, a user could practically in their mind or with pen and paper receive patient data, determine a performance value, receive additional data, and determine a new performance value based on all of the received data.  
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-3 & 12-13 recite receiving additional data and generating another performance value, claims 4 & 14 recite generating a confidence value, claims 5-6 & 15 recites determining missing data, claim 7 & 16 recite storing data, claims 9-10 and 18-19 recite generating ROC curve data, however these claims further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A method for providing information supportive of clinical decision making, the method comprising: 
receiving, at a processor, a primary set of input data; 
producing, using the processor, a first output having a first performance value based upon the primary set of input data; 
receiving, at the processor, a signal indicating an availability of a supplemental set of input data; 
receiving, at the processor, the supplemental set of input data when it is available; and, 
producing, using the processor, a second output having a second performance value based upon the primary set of input data and the supplemental set of input data when the supplemental set of input data is available, wherein the second performance value exceeds the first performance value.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 11 & 20 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 11 & 20 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 8 and 17: These claims call for using a publish/subscribe mechanism for sending data and therefore merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, Regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of using a publish/subscribe mechanism for sending data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Objections
Claims 18 & 19 are objected to because of the following informalities: depending from the method of Claim 11. The Examiner has interpreted Claims 18 & 19 as depending from the system of Claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over An (US20130116578) in view of Ball (US20070060797).
As per claim 1, An teaches a method for providing information supportive of clinical decision making, the method comprising: 
receiving, at a processor, a primary set of input data (para. 46: patient data collected); 
producing, using the processor, a first output having a first performance value based upon the primary set of input data (para. 56: baseline determined using patient data collected); 
receiving, at the processor, the supplemental set of input data when it is available (para. 48, 113: additional patient data is automatically collected); and, 
producing, using the processor, a second output having a second performance value based upon the primary set of input data and the supplemental set of input data when the supplemental set of input data is available, wherein the second performance value exceeds the first performance value (para. 56, 60: system uses new patient data to generate new score and compares against baseline, new score can exceed baseline and generate an alert).
An does not expressly teach receiving, at the processor, a signal indicating an availability of a supplemental set of input data.
Ball, however, teaches to an IMD determining sensor data is ready to be transmitted and sends a notification to a separate device (para. 29-33). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Ball with An based on the motivation of providing an up-to-date status of a parameter by an IMD (Ball – para. 12.
As per claim 2, An and Ball teach the method of claim 1. An teaches further comprising: receiving, at the processor, the second supplemental set of input data when it is available (para. 48, 113: additional patient data is automatically collected over time); and, producing, using the processor, a third output having a third performance value based upon the primary set of input data and at least one of the supplemental set of input data, when the supplemental set of input data is available, and the second supplemental set of input data, when the second supplemental set of input data is available (para. 56, 60: system uses new patient data to generate new score and compares against baseline, new score can exceed baseline and generate an alert).
An does not expressly teach receiving, at the processor, a second signal indicating the availability of a second supplemental set of input data.
Ball, however, teaches to an IMD determining sensor data is ready to be transmitted and sends a notification to a separate device (para. 29-33). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 3, An and Ball teach the method of claim 1. An teaches further comprising receiving, at the processor, information concerning the contents of the primary set of input data and the supplemental set of input data (para. 48, 113: additional patient data is automatically collected over time).
As per claim 4, An and Ball teach the method of claim 1. An teaches further comprising providing, using the processor, a confidence value associated with the first output or the second output (para. 54, 78: confidence value associated with specific sensor and threshold level).
As per claim 5, An and Ball teach the method of claim 1. An teaches further comprising indicating, using the processor, an absence of the primary set of input data when the primary set of input data is at least partially incomplete (para. 70: system generates compliance score when user fails to provide measurement data set).
As per claim 6, An and Ball teach the method of claim 1. An teaches wherein indicating the absence of the primary set of input data further comprises at least one of: logging the absence of the primary set of input data in an electronic medical record; mentioning the absence of the primary set of input data in a report; flagging the absence of the primary set of input data on a user interface; and providing an alarm indicating the absence of the primary set of input data (para. 70, 80-82: system generates compliance score when user fails to provide measurement data set and generates an alert).
As per claim 7, An and Ball teach the method of claim 1. An teaches further comprising storing, using the processor, at least one of the primary set of input data, the supplemental set of input data, the first output, and the second output in a log file (para. 143, 147: system stores patient data in a patient data file).
As per claim 8, An and Ball teach the method of claim 1. An does not expressly teach wherein the signal indicating the availability of the supplemental set of input data is communicated by means of a publish/subscribe mechanism.
Ball, however, teaches to an IMD determining sensor data is ready to be transmitted and sends a notification to a separate device (para. 29-33). The Examiner interprets the transmission of the notification as analogous to publishing the availability to a separate device.
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 10, An teaches the method of claim 1 wherein the first performance value comprises at least one of: an area under the curve (AUC) calculation, and a confidence calculation (para. 54, 78: confidence value associated with specific sensor and threshold level).
Claims 11-14 recite substantially similar limitations as those already addressed in claims 1-4, and, as such, are rejected for similar reasons as given above.
Claims 15-17 recite substantially similar limitations as those already addressed in claims 6-8, and, as such, are rejected for similar reasons as given above.
Claim 19 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
Claim(s) 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over An (US20130116578) in view of Ball (US20070060797) as applied to claim 1 and 11 above, and in further view of Cazares (US20090043355).
As per claim 9, An and Ball teach the method of claim 1 but do not expressly teach wherein the first output comprises at least one of: a receiver operating characteristic (ROC) curve.
Cazares, however, teaches to calculating ROC curve using IMD sensor data to determine performance level (para. 44, 68).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Cazares with An and Ball based on the motivation of allowing an optimization of an algorithm parameter or a selection of a best performing algorithm (Cazares – para. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weispfenning (US20070255597A1) teaches to multiple connectors that are configured to connect to output hardware of multiple programmers and a transmitter that is configured to automatically transmit data received from the programmers to a server. Many embodiments serve to reduce or eliminate barriers to storing IMD and patient data on a server. Haller (US20020082665) teaches to monitoring the performance of an implantable medical device (IMD) implanted within a body of a patient, monitoring the health of the patient, or remotely delivering a therapy to the patient through the IMD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626